[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________            FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-16433         ELEVENTH CIRCUIT
                                                        JULY 30, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                           CLERK

                     D. C. Docket No. 08-00315-CR-17-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

HENRY JAMES, JR.,
a.k.a. Unc,

                                                           Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                                (July 30, 2010)

Before CARNES, BARKETT and MARCUS , Circuit Judges.

PER CURIAM:

     Henry James, Jr., through counsel, appeals his 87-month, low-end guidelines
sentence following his conviction for conspiracy to possess with intent to distribute

and to distribute cocaine hydrochloride, in violation of 21 U.S.C. § 846. On

appeal, James argues that his sentence is substantively unreasonable because the

district court failed to consider mitigating factors adequately.

       We review a sentence for reasonableness, employing an abuse-of-discretion

standard. Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 597, 169 L.Ed.2d

445 (2007). The party challenging the sentence carries the burden of establishing

unreasonableness. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

       Initially, we find no significant procedural errors in calculating the guideline

range or in the treatment of the Guidelines as mandatory or in any failure to

consider the factors in 18 U.S.C. § 3553(a),1 and James does not offer argument


       1
           The relevant § 3553(a) factors include:
                 (1) the nature and circumstances of the offense and the history and
                 characteristics of the defendant;
                 (2) the need for the sentence imposed—
                         (A) to reflect the seriousness of the offense, to promote
                         respect for the law, and to provide just punishment for the
                         offense;
                         (B) to afford adequate deterrence to criminal conduct;
                         (C) to protect the public from further crimes of the
                         defendant; and
                         (D) to provide the defendant with needed . . . treatment;
                 (3) the kinds of sentences available;
                 (4) the kinds of sentence and the sentencing range . . . ; and
                 (6) the need to avoid unwarranted sentence disparities among
                 defendants with similar records who have been found guilty of
                 similar conduct.

18 U.S.C. § 3553(a).

                                                  2
pertaining to the procedural reasonableness of his sentence.

      With respect to the substantive reasonableness of James’s sentence, the

district court considered James’s arguments for a sentence below the guidelines

range of 87 to 108 months’ imprisonment, but acted within its discretionary

authority in concluding that any such weight given to those mitigating factors was

adequately reflected in the guidelines calculation. According to the district court,

an 87-month sentence was sufficient to accomplish the purposes of sentencing

because the facts of the case as they related to James did not provide a reason to

impose a lower sentence. Moreover, the district court sentenced James at the

bottom end of the guidelines range, well below the statutory maximum of 20 years.

Therefore, we conclude that the district court did not commit a “clear error in

judgment” by sentencing James to 87 months’ imprisonment.

      AFFIRMED.




                                          3